Deen, Presiding Judge.
Grant’s appeal from a conviction of aggravated assault was dismissed in Grant v. State, 139 Ga. App. 793 (229 SE2d 674) (1976) for failure to perfect his appeal by filing brief and enumerations of error. At that time the appellant, although offered counsel, had refused aid in the trial of his case. A subsequent habeas corpus proceeding brought an order granting a second out-of-time appeal from the conviction.
1. An examination of the transcript of evidence taken on the trial reveals that the conflicting testimony of the defendant and the arresting officer presented a jury question as to which one was the antagonist in the affray. The jury chose to believe the officer’s testimony that he was hit in the face, and wounded in the eye, as he sought to take the defendant in for an intoximeter test, and that the defendant was attempting to seize the officer’s gun when an eyewitness helped in its retrieval. The verdict is not without evidence to support it.
2. Although when the case was called for trial the defendant moved for a continuance on the ground that he felt sick, he offered no supporting testimony and it was not an abuse of discretion to deny the motion. Smith v. State, 126 Ga. App. 547 (2) (191 SE2d 304) (1972).
3. The remaining enumerations of error refer to the admission of evidence as to which no objection was interposed and to the composition of the grand jury, of which no complaint was made. Questions raised for the first time on appeal present nothing to this court for decision. Tift v. State, 132 Ga. App. 10 (207 SE2d 261) (1974).

Judgment affirmed.


McMurray and Shulman, JJ., concur.

J. Lane Johnston, District Attorney, for appellee.